Citation Nr: 1241399	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  09-06 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for corneal dystrophy, status post-bilateral penetrating keratoplasties.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2007 rating decision in which the RO awarded service connection for corneal dystrophy, status post-bilateral penetrating keratoplasties, and assigned a 0 percent (noncompensable) disability rating, effective June 5, 2006.  In that same month, the Veteran filed a notice of disagreement (NOD) as to the initial disability rating assigned. The RO issued a statement of the case (SOC) in December 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2009. 

In January 2010, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of this hearing is of record. 

In June 2011, the RO issued a supplemental SOC (SSOC) and rating action awarding the Veteran a higher initial disability rating of 20 percent for the bilateral eye disability, effective June 5, 2006.

Because the Veteran has disagreed with the initial rating assigned following the award of service connection for his bilateral eye disability, the Board has characterized his claim in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The Board notes that, in October 2011, during the pendency of this appeal, the Veteran submitted a written statement to the Board, via his congressional representative, in which he indicated that he was satisfied with the decision regarding his appeal (i.e., as reflected in the June 2011 SSOC) and wished to withdraw his appeal.  However, in November 2011, the Veteran submitted to the Board, again via his congressional representative, a written statement indicating that he desired to continue his appeal.  In January 2012, the Board sent a letter to the Veteran's congressional representative indicating that the Veteran's October 2011 request to withdraw his appeal would be disregarded per the November 2011 letter. Thus, the claim for a higher initial rating remains on appeal. 

In February 2012, the Board remanded the matter so that the RO could schedule the Veteran for a Travel Board hearing.  In May 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The Veteran's corneal dystrophy, status post-bilateral penetrating keratoplasties is manifested by bilateral aphakia, with right eye visual acuity of 20/70; left eye visual acuity of 20/80; and by history of multiple corneal and cataract surgeries.


CONCLUSION OF LAW

Throughout the entire period on appeal, the criteria for a 40 percent rating for corneal dystrophy, status post-bilateral penetrating keratoplasties have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.79, Diagnostic Code 6029 (2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.79, Diagnostic Code 6029 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1). 

In June and October 2006, prior to the rating action from which this appeal originates, the RO provided the Veteran with VCAA notice to his claim for service connection for an eye disability.  Collectively, the notices complied with the requirements of 38 U.S.C.A. § 5103(a).  The RO granted service connection for a bilateral eye disability in a November 2007 rating decision.  The effective date for the award of service connection for the Veteran's bilateral eye disability was established as June 2006. 

In cases like this one, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  The Board notes that the Veteran has received all notice to which he was entitled under 38 U.S.C.A. §§ 5103A and 7105.

The current appeal is a result of a notice of disagreement with the initial rating assigned, and thus gives rise to no further duty to notify under the VCAA.  See 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement).

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, VA and private treatment records, multiple statements from the Veteran, the January 2010 RO hearing transcript, the May 2012 Travel Board hearing transcript, and VA examination reports.  There is no indication from the record of any outstanding and relevant records to obtain.

The Veteran was provided with VA examinations in October 2007 and May 2012.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations and described appropriate clinical findings consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2012).  Neither the Veteran nor his representative has identified any deficiencies in the examination reports or conduct of the examinations.

The record indicates that all appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2012).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Applicable Law

The Veteran seeks an initial disability rating in excess of 20 percent for his service-connected corneal dystrophy, status post-bilateral penetrating keratoplasties.

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Court of Appeals for Veterans Claims (Court) has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

The RO has evaluated the Veteran's corneal dystrophy, status post-bilateral penetrating keratoplasties under 38 C.F.R. § 4.84a, Diagnostic Code (DC) 6029 (2012).  

The RO has evaluated the Veteran's corneal dystrophy, status post-bilateral penetrating keratoplasties as 20 percent disabling under 38 C.F.R. § 4.84a, Diagnostic Code (DC) 6029 (2012).

The Board notes that, during the pendency of this appeal, the criteria for the evaluation of disabilities of the eyes were amended effective December 10, 2008, although the amended criteria were designed to only govern cases where the claim was filed on or after that date.  See 73 Fed. Reg. 66543 (November 10, 2008).  Here, the claim for service connection was received in June 2006.  The RO nevertheless applied both old and revised criteria in evaluating the claim, and provided the Veteran with notice of the revised criteria.  For this reason, the Board will also consider the Veteran's claim under the former and revised rating criteria.  Where relevant, the Board will apply the former criteria for rating eye disorders to that period pre-dating the effective date of the change in criteria, and the new criteria for rating eye disabilities to that period effective the date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The former rating criteria for evaluating eye disorders provided that, under Diagnostic Code 6029, a minimum 30 percent evaluation will be assigned for unilateral or bilateral aphakia, which is not to be combined with any other rating for impaired vision.  When both eyes are aphakic, both will be rated on corrected vision.  The corrected vision of one or both aphakic eyes will be taken one step worse than the ascertained value, however, not better than 20/70.  Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  See 38 C.F.R. § 4.84a, DC 6029 (effective prior to December 10, 2008). 

Post-operative cataracts, whether traumatic or senile, are rated based on impairment of vision and aphakia.  38 C.F.R. § 4.84a, DCs 6027 and 6028.

In rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus, in which contact lenses are medically required.  38 C.F.R. § 4.75. 

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, DCs 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V. 

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; or (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6074, 6076, 6077, 6078. 

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; or (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.84a, DCs 6073, 6076. 

A 50 percent evaluation is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/100; (2) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/70.  38 C.F.R. § 4.84a, DCs 6073, 6076, 6078 (2007).

Under the provisions of DC 6069, a 40 percent rating is warranted for blindness in one eye, having only light perception, with visual acuity in the other eye of 20/50 or worse.  38 C.F.R. § 4.84a, DC 6069.  Further, a 40 percent evaluation will be assigned for anatomical loss of one eye, when corrected visual acuity in the other eye is 20/40.  38 C.F.R. § 4.84a, DC 6066. 

Under DC 6001, keratitis, in chronic form, is to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  The minimum rating available during active pathology under that DC was 10 percent.  38 C.F.R. § 4.84a, DC 6001 (2007).

Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80.  Loss of use or blindness of one eye, having only light perception, will be held to exist when there is inability to recognize test letters at one foot and when further examination of the eyes reveals that perception of objects, hand movements, or counting fingers cannot be accomplished at distances less than three feet.  See 38 C.F.R. §§ 3.350(a)(4), 4.79.

Effective December 10, 2008, DC 6029 provides for a minimum 30 percent rating for unilateral or bilateral aphakia, with the aphakia otherwise rated based on visual impairment, with elevation of the resulting level of visual impairment by one step.  38 C.F.R. § 4.84a, DC 6029 (2012).

The revised criteria for DC 6001 indicate that keratopathy is evaluated based on either visual impairment or on incapacitating episodes, whichever results in a higher evaluation.  A 40 percent rating is warranted for keratopathy with incapacitating episodes of having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 60 percent rating requires incapacitating episodes of having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.84a, DC 6001 (2012). 

The revised DC 6027 provides that a postoperative cataract of any type is evaluated based on visual impairment, if a replacement lens is present.  If there is no replacement lens, postoperative cataracts are evaluated based on aphakia.  38 C.F.R. § 4.84a, DC 6027 (2012).

The DCs described above relating to rating based on visual impairment were not amended in the December 2008 change to the rating criteria, other than to combine the visual impairment combinations at issue in this case under DC 6066.

In evaluating the evidence in any given appeal, the Board is charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Factual Background and Analysis

Service treatment records show that an eye examination at entrance revealed distortion of the anterior surface of both corneas and astigmatism.  An eye report in April 1973 showed bilateral corneal dystrophy.  The Veteran's separation examination showed visual acuities correctable to 20/70, bilaterally.  The record shows that the Veteran had multiple surgeries on his eyes with corneal transplants since his separation from service.  

In a March 2006 record, Dr. K.W. noted that the Veteran's corrected visual acuity was 20/25.  In a June 2006 record, he noted that the Veteran was doing well with visual acuity of 20/30, bilaterally.  

The report of an October 2007 VA examination showed that the Veteran's visual acuities were correctable to 20/50 in the right eye and to 20/40 in the left eye.  The examiner noted that the Veteran's claims file revealed a history of chronic necrotizing keratitis, apparently secondary to this lattice corneal dystrophy.  The examiner noted that the Veteran's best corrected distance visual acuities upon induction in March 1973 were 20/60 in the right eye and 20/40 in the left eye.  At discharge in March 1977, the Veteran's best corrected visual acuities were 20/70 in each eye.  The examiner noted that the Veteran's right eye had undergone three penetrating keratoplasties, and that the left eye had undergone four such procedures.  The Veteran was also noted to have had cataract extraction and intraocular lens implantation for each eye.  The Veteran's corneas demonstrated intact grafts, and there was no apparent disease of the fundus of either eye.  The examiner stated that the Veteran's visual performance declined during service.  The examination itself showed bilateral pseudoaphakia due to cataract extractions.

The Board notes that when the RO granted service connection by a rating decision dated in November 2007, it evaluated the eye disability under 38 C.F.R. § 4.84a Diagnostic Codes 6099-6001 for corneal dystrophy status post penetrating keratoplasties bilateral.  The RO determined that the condition had existed prior to military service, but had permanently worsened as a result of service.  The RO determined that the pre-service level of eye disability was 10 percent, and consequently has deducted a 10 percent rating from the rating that applicable rating criteria would otherwise require.  In deducting this pre-existing 10 percent level of disability, the RO assigned an initial noncompensable evaluation for the disorder.

At his January 2010 RO hearing, the Veteran testified that he had undergone seven corneal transplants, had bouts with infections, and experienced chronic dry eyes due to numerous surgeries.  He believed he had 20/30 vision, but that it fluctuated.  

The report of a May 2011 VA examination documented that the Veteran's visual acuity was 20/80 in the left eye, and 20/70 in the right eye.  Both eyes were aphakic.  The examiner stated that the aphakia post-cataract surgery was most likely due to repeated corneal surgery and post operative steroid use.

In a June 2011 Supplemental Statement of the Case, the RO increased the disability evaluation for the Veteran's service-connected eye disability to 20 percent, effective June 5, 2006, under DC 6029.  Although that DC requires assignment of a minimum 30 percent evaluation, deducting the pre-service 10 percent level of disability resulted in the 20 percent rating. 

At his May 2012 Travel Board hearing, the Veteran testified that he underwent his first corneal transplant in 1985, and his last in 2006; he explained that he underwent a total of seven procedures.  He stated that in February and March of 2012, he had to have scar tissue in both eyes scraped; he noted that his vision was improving from the scar tissue removal.  He noted that he was able to read the paper close up, but explained that due to his repeated eye surgeries, he had developed dry eyes and had to use Restasis twice a day.  The Veteran testified that he was able to drive and also noted that since the scar tissue was removed, he could see better when he drove at night; the only time he had trouble driving at night was during rain.  He stated that he was employed and worked at a hospital in the information services department, where he gathered information that came in on a patient and scanned it and indexed it into electronic folders.  The Veteran estimated that he had taken 10 to 12 sick days or days off from work secondary to the eye surgeries.  He testified that he saw a private ophthalmologist.

The Board notes that 38 C.F.R. § 4.22 provides that in cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree existing at the time of entrance into the active service, whether the particular condition was noted at the time of entrance into the active service, or it is determined upon the evidence of record to have existed at that time.  It is necessary therefore, in all cases of this character to deduct from the present degree of disability, the degree, if ascertainable, of the disability existing at the time of entrance into active service, in terms of the rating schedule, except that if the disability is total (100 percent) no deduction will be made.  The resulting difference will be recorded on the rating sheet.  If the degree of disability at the time of entrance into the service is not ascertainable in terms of the schedule, no deduction will be made.  38 C.F.R. § 4.22.  See Cotant v. Principi, 17 Vet. App. 116, 129 (2003).

In this case, the Board agrees with the RO that the degree of visual impairment at the time of entrance into the service is ascertainable in terms of the rating schedule currently in effect.  The service entrance examination showed that the Veteran exhibited eye defects with corrected visual acuity of 20/60 in one eye, and 20/40 in the other eye.  Under the current rating criteria, such visual impairment equates to a 10 percent rating under DC 6079 (or DC 6066, under the revised criteria).  Consequently, the 10 percent level of pre-service disability must be deducted from the rating the Veteran would otherwise warrant.  See 38 C.F.R. § 4.22.  

Turning to whether the Veteran is entitled to an evaluation higher than 20 percent, the Board points out that at no point has the Veteran reported or the evidence documented any incapacitating episodes associated with his eye disability.  Accordingly, each applicable DC requires his eye disorder to be rated based on visual impairment.  Throughout the entire period involved since the filing of the Veteran's claim, his worst corrected visual acuity in the right eye was 20/70, and in the left eye was 20/80.  Those visual acuities are consistent with no more than a 30 percent evaluation under DC 6066 (or former DC 6078).  However, the former version of DC 6029 required that the corrected vision of one or both aphakic eyes be taken one step worse than the ascertained value.  In the Veteran's case, the next step worse from 20/80 corrected vision under the criteria for evaluating visual impairment is 20/100.  The same is true with respect to his worst corrected vision of 20/70 in the right eye.  Applying DC 6078, where vision in both eyes is 20/100, a 50 percent evaluation is warranted.  Accordingly, the Veteran would be entitled to assignment of a 50 percent evaluation.

Applying the provisions of 38 C.F.R. § 4.22 to the Veteran's disability, the Board will deduct the pre-service 10 percent level of disability from the rating the Veteran otherwise warrants.  Consequently, the Veteran is entitled to an initial 40 percent evaluation for his service-connected eye disability.

The Board notes that the Veteran has not demonstrated corrected visual acuity in either eye that would warrant an even higher rating.  As already discussed, the evidence does not suggest the presence of incapacitating episodes associated with his eye disability.  The Board notes that, given the surgeries to correct the keratitis, there is no other basis other than visual impairment or incapacitating episodes on which to rate the eye disability at issue.  Consequently, the Board finds that an initial evaluation in excess of 40 percent is not warranted.

The Board notes that, inasmuch as a 40 percent rating is assignable under the former criteria, the 40 percent rating is applicable for the entire period involved in this claim.  At no point does the record show a discrete period during which an evaluation higher than 40 percent was warranted.

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describe the Veteran's eye disability level and symptomatology, and provide for higher ratings for more severe symptomatology.  The rating criteria are based on visual acuity.  The Veteran has not articulated any symptoms associated with the bilateral eye disability which are not contemplated by the rating criteria.  The reported and demonstrated symptoms associated with the eye disability are almost exclusively associated with visual impairment.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1). 


ORDER

An initial 40 percent evaluation for corneal dystrophy, status post-bilateral penetrating keratoplasties is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


